         Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

              Plaintiff,

v.
                                                       Civil Action No. 19-cv-11605-WGY
WELLINGTON MANAGEMENT COMPANY
LLP and CHARLES ARGYLE,

              Defendants.


      DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
MOTION FOR LEAVE TO AMEND THEIR ANSWER TO PLAINTIFF’S COMPLAINT

       Defendants Wellington Management Company LLP (“WMC”) and Charles Argyle move

to amend their Answer to Plaintiff’s Complaint (“Answer”) for the limited purpose of adding two

Affirmative Defenses: (1) workers compensation exclusivity pursuant to the Massachusetts

Workers’ Compensation Act, G. L. c. 152, § 1(7A) (“WCA”); and (2) the after-acquired

evidence doctrine. A copy of the proposed Amended Answer is attached hereto. See Ex. 1.

                                      BACKGROUND

       Plaintiff applied for employment with Wellington Management Hong Kong (formerly

known as Wellington Global Investment Management Ltd.) (“WHMK”) in 2014.               WMHK

extended Plaintiff an offer of employment as an Equity Research Analyst on April 8, 2014. As

part of the application process, on April 10, 2014, Plaintiff completed and signed an employment

application for the position of Equity Research Analyst (the “Employment Application”). See

Ex. 2. WMHK terminated Plaintiff’s employment on September 12, 2017.
             Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 2 of 9




           Plaintiff filed this lawsuit against WMC1 and Mr. Argyle on July 24, 2019, alleging

discriminatory discharge based on gender (Count I), discrimination based on national origin

(Count II), discrimination based on pregnancy (Count III), retaliation (Count IV), tortious

interference against WMC (Count V), and tortious interference against Mr. Argyle (Count VII).

Defendants filed their Answer on December 31, 2019, denying the material allegations of the

Complaint and interposing various Affirmative Defenses. A jury trial is scheduled for October

2021.

           During her deposition, Plaintiff testified that she has experienced physical symptoms of

alleged emotional distress stemming from the alleged actions of Wellington, including that she

allegedly suffered seven (7) miscarriages during her employment.2 See Ex. 3 (Pl. 10/7/20 Dep.

at 97). In the course of discovery, Wellington served a 30(b)(6) deposition notice and records

subpoena on Ameriprise, the parent company of Plaintiff’s former employer Columbia

Threadneedle (“Threadneedle”). See Ex. 4. Ameriprise propounded objections to the subpoena,

but did produce a memo Threadneedle had issued to Plaintiff on September 9, 2013 (the

“Threadneedle Memo”) stating, in relevant part, as follows:

                     I am writing to confirm that you have been suspended from work with
                     effect from today, Monday 9, September, until further notice pending
                     investigation into allegations of insubordination.

                     You are required to co-operate in our investigations and may be required
                     to attend the workplace for investigation interviews or disciplinary
                     hearings.

See Ex. 5. At her deposition, Plaintiff was asked about the Threadneedle Memo and she

testified as follows:

1
 Plaintiff alleges that WMC, an affiliate of WMHK, was also her employer under theories of single and/or joint
employment. Without conceding this, but assuming Plaintiff’s allegations to be true for the purposes of this motion,
WMC hereafter refers to WMHK and WMC collectively as “Wellington.”
2
    In her Complaint, Plaintiff alleged that she suffered three (3) miscarriages.


                                                              2
         Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 3 of 9




                Q: The – was there an investigation into these allegations of
                   insubordination by Threadneedle?
                A: I believe so, yes.

                Q: Were you interviewed as part of that investigation?
                A: I believe so, yes.

                Q: Do you know what that – what, if any, conclusions were reached in that
                   investigation?
                A: No, I don’t recall.

See Ex. 6. (Pl. 10/6/20 Dep. at 106-107). Plaintiff and Threadneedle thereafter entered into a

separation agreement.

        In reviewing Plaintiff’s personnel records, and in light of the Threadneedle Memo,

Wellington discovered that Plaintiff had falsified her Employment Application by responding

“No” to the following question asked on the application:

                9. Are you or have you ever been the subject of an investigation into
                allegations of misconduct or malpractice in connection with any business
                activity?

See Ex. 2.     The Employment Application included a section for an applicant to provide

additional information if she answered “Yes,” to certain questions, including Question No. 9.

Plaintiff left that section blank.   Id. The Employment Application included the following

certification, which Plaintiff acknowledged:

                By checking this box, I certify that all statements made by me on this
                application are true and complete to the best of my knowledge and that I
                have withheld nothing which, if disclosed, would affect this application
                unfavorably.       I understand that any false statements or
                misrepresentations of this application may be grounds for the
                withdrawal of an offer or, if employment has commenced, summary
                dismissal.

Id. (emphasis added).

        At her deposition, Plaintiff was asked about her response to Question No. 9, and

testified as follows:



                                                3
          Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 4 of 9




                 Q: Are you or have you ever been the subject of an investigation into
                    allegations of misconduct or malpractice in connection with any
                    business activity? And you answered, “No,” correct?
                 A: Correct.

                 Q: At that time that you filled this out, you were obviously aware of the
                    allegations of insubordination made while you were working at
                    Threadneedle, correct?
                 A: Allegations of insubordination, yes. I was aware of allegations of
                    insubordination, yes.

                 Q: Isn’t that information that you believe Wellington Management Hong
                    Kong was entitled to know about in response to this Question No. 9?
                 A: It was not information that I thought Wellington was asking me
                    about in Question No. 9.

                 Q: Why did you think that?
                 A: Because I don’t think that allegations of misconduct or malpractice
                    is the same as allegations of insubordination.

                 Q: Did you check with anybody to determine what they meant by that –
                     what was meant by that before you answered it?
                 A: I don’t recall right now.3

See Ex. 7. (Pl. 10/6/20 Dep. at 231-233).

                                                ARGUMENT

            A.       Defendants’ Motion to Amend Their Answer Should Be Allowed

        The Federal Rules provide that the court should “freely give leave [to amend a pleading]

when justice so requires.” Fed. R. Civ. P. 15(a)(2). The First Circuit and U.S. District Court of

Massachusetts routinely allow amendments to pleadings, including on the eve of trial. See

Carmona v. Toledo, 215 F.3d 124, 136 (1st Cir. 2000) (reversing denial of motion to amend

complaint to name a party when there was no adequate reason for the denial); Albertini v.

Summit Technical Services. Inc., 2003 U.S. Dist. LEXIS 18794, p. 5 (D. Mass., October 16,

2003) (court allowed defendant’s motion to amend its answer to add two affirmative defenses on

3
 Plaintiff’s sworn deposition testimony that she did not understand “insubordination” to constitute “misconduct” in
connection with her business activities at Threadneedle within the meaning of Question No. 9 is not credible.
Ultimately, it will be for a jury to decide if Defendants have carried their burden on this Affirmative Defense.


                                                        4
          Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 5 of 9




the eve of trial). Other jurisdictions likewise routinely allow amendments. See Jackson v.

Rockford Housing Authority, 213 F.3d 389, 392-93 (7th Cir. 2000) (motion to amend allowed

after summary judgment motion filed). Defendants seek to amend their Answer to add just two

Affirmative Defenses. Plaintiff will not suffer any prejudice as a result of the addition of these

two Affirmative Defenses.

                 1.       The WCA Provides the Exclusive Remedy for Plaintiff’s Claims of
                          Physical Injury

        Without in any way conceding that damages for Plaintiff’s alleged miscarriages suffered

during her employment with Wellington would be recoverable as a measure of damages under

any circumstances,4 in an abundance of caution, Defendants seek to add the Affirmative Defense

of workers’ compensation exclusivity.              Specifically, the WCA’s exclusivity provision bars

common law claims against an employer when (1) the plaintiff is shown to be an employee, (2)

her condition is shown to be a personal injury within the meaning of the WCA, and (3) the injury

is shown to have arisen out of and in the course of employment. Foley v. Polaroid Corp., 381

Mass. 545, 548-49 (1980); see also G.L. c. 152, § 24 (“An employee shall be held to have

waived his right of action at common law . . . in respect to an injury that is compensable under

this chapter, to recover damages for personal injuries, if he shall not have given his employer, at

the time of his contract of hire, written notice that he claimed such right . . . . ”). “An injury

arises out of the employment if it arises out of the nature, conditions, obligations or incidents of

the employment; in other words, out of the employment looked at in any of its aspects.” Doe v.


4
  Plaintiff filed her administrative charge with the Massachusetts Commission Against Discrimination on July 9,
2018, alleging that Wellington terminated her employment in violation of M.G.L. c. 151B, due to her gender,
national origin, pregnancy and in retaliation for engaging in protected activity. The only adverse job action within
the meaning of M.G.L. c. 151B to which Plaintiff was ever subjected and/or that occurred within the applicable
limitations period of 300 days, was the termination of her employment on September 12, 2017. See M.G.L. c. 151B,
§ 9. Thus, Plaintiff cannot claim nor recover compensatory damages for alleged events predating her termination.
Such claims are time-barred.



                                                         5
           Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 6 of 9




Purity Supreme Inc., 422 Mass. 563, 566 (1996) (quoting Caswell’s Case, 305 Mass. 500, 502

(1940)).

       Here, Plaintiff purports to claim that she suffered physical injury (i.e., miscarriages) on

account of allegedly discriminatory or tortious treatment while employed at Wellington. As

such, Defendants seek to add the following Affirmative Defense:

       Without conceding Plaintiff’s claims have merit or that such claims are timely,
       any claims for compensatory damages arising from alleged physical injury
       Plaintiff claims to have suffered in the course of her employment with Wellington
       are barred, in whole or in part, by the exclusivity provision of the Massachusetts
       Workers’ Compensation Act, G. L. c. 152, § 1(7A).

               2.     Plaintiff’s Claims for Economic Damages are Barred in Whole or in
                      Part Under the After-Acquired Evidence Doctrine Due to Her
                      Falsification of Her Employment Application

       Defendants seek leave to amend to add the after-acquired evidence doctrine as an

Affirmative Defense. The after-acquired evidence doctrine permits an employer to demonstrate

that information subsequently discovered would have justified the employer’s adverse job action

and permits an employer to limit damages to a former employee. McKennon v. Nashville Banner

Pub. Co., 513 U.S. 352, 362, 115 S. Ct. 879, 886, 130 L. Ed. 2d 852 (1995) (holding that an

employer may rely on after-acquired evidence of wrongdoing to limit plaintiff’s damages);

Clemente v. Crane, 97 F.3d 1445 (1st Cir. 1996) (holding that after-acquired evidence limits

back-pay and front pay damages); see Wehr v. Ryan's Family Steak Houses, Inc., 99 F.3d 1140

(6th Cir. 1996) (after-acquired evidence falsifications of plaintiff’s resume is relevant to

plaintiff’s recovery); Flesner v. Technical Communications Corp., 410 Mass. 805, 816 (1991)

(discussing after-acquired evidence principles in light of defendant’s discovery of plaintiff’s

alleged resume misrepresentations following end of employment).




                                                6
         Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 7 of 9




       The Threadneedle Memo and Plaintiff’s deposition testimony support a finding that,

unbeknownst to Wellington at the time, Plaintiff had falsified her Employment Application in a

material way. This information discovered in the course of this litigation provides the basis for

Defendants to argue to a jury that had Wellington discovered Plaintiff’s material falsification of

her Employment Application at the time of hire it would not have hired her and/or had

Wellington discovered Plaintiff’s falsification of her Employment Application after her hire, it

would have terminated her employment. Accordingly, Defendants move for leave to add the

following Affirmative Defense to their Answer:

       Plaintiff’s claims for economic damages should be barred or limited by any after-
       acquired evidence discovered by Defendants that would show that Plaintiff would
       not have been hired or her employment would have been terminated on other
       grounds.


       WHEREFORE, Defendants request that this Court grant their Motion for Leave to

Amend their Answer and grant the relief requested herein.




                                                 7
        Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 8 of 9




                                   Respectfully Submitted,
                                   Defendants,

                                   WELLINGTON MANAGEMENT               COMPANY
                                   LLP and CHARLES ARGYLE,

                                   By their attorneys,

                                   /s/ Stephen T. Paterniti
                                   Stephen T. Paterniti, BBO# 564860
                                   JACKSON LEWIS P.C.
                                   75 Park Plaza, 4th Floor
                                   Boston, Massachusetts 02116
                                   TELE: (617) 367-0025
                                   FACSIMILE: (617) 367-2155

                                   Beverly Garofalo
                                   Admitted Pro Hac Vice
                                   JACKSON LEWIS P.C.
                                   90 State House Square
                                   Hartford, Connecticut 06109
                                   TELE: (860) 331-1535
                                   FACSIMILE: (860) 247-1330

Dated: March 2, 2021




                                      8
         Case 1:19-cv-11605-WGY Document 60 Filed 03/02/21 Page 9 of 9




                                CERTIFICATE OF SERVICE

        This hereby certifies that on March 2, 2021, this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/ Stephen T. Paterniti
                                                     Jackson Lewis, PC




                                                 9
